


Exhibit 10.14(a)

[ORBITZ LETTERHEAD]

April 30, 2004

VIA PERSONAL DELIVERY AND FAX

Jaynne Allison, Esq.
Acting Chief Operating Officer and General Counsel
Travelweb, LLC
2777 Stemmons Freeway, Suite 675
Dallas, TX 75207

Re:Agreement between Travelweb, LLC, its successors and assigns ("TRAVELWEB")
and ORBITZ, LLC, its successors and assigns ("ORBITZ")

Dear Jaynne:

        This letter agreement, together with the Exhibits attached hereto and
incorporated by reference herein (collectively, this "Agreement"), sets forth
the terms under which TRAVELWEB will provide ORBITZ with access to lodging
accommodation inventory to display for sale on the ORBITZ web site. Defined
terms have the meanings set forth in Exhibit A. The term of this Agreement shall
commence on the date this Agreement is countersigned and dated by TRAVELWEB (the
"Effective Date") and continue through December 31, 2005 (the "Term").

           I.  Provision of Services. TRAVELWEB will provide the Services to
ORBITZ during the Term.

          II.  Termination for Change in Control. ORBITZ will have the right to
terminate this Agreement upon thirty (30) days prior written notice to
TRAVELWEB, if TRAVELWEB undergoes a Change in Control (provided that the right
to terminate this Agreement shall expire if unexercised within 3 months of the
closing of the Change in Control); provided, however, that ORBITZ will not have
the right to terminate this Agreement if there is one Change in Control during
the six-month period immediately following the Effective Date, and if such
person or entity assuming control as a result of such Change in Control is a
person or entity other than The Sabre Group or Interactive Corp., or any of
their Affiliates (such person or entity assuming control of TRAVELWEB without
giving rise to ORBITZ's right to terminate, a "Qualified Buyer").

        III.  Display of Travel Inventory. During the Term, ORBITZ will display
for sale on the ORBITZ Web Site all Founder Chain Travel Inventory transmitted
to ORBITZ via the Travel Inventory Datafeed in a good faith effort to sell such
inventory (the "Founder Chain Obligation"). Subject to ORBITZ's obligations in
the preceding sentences, TRAVELWEB acknowledges that ORBITZ has complete
discretion with respect to the display of Accommodations on the ORBITZ Web Site.
ORBITZ may display other Travel Inventory on the ORBITZ Web Site, but ORBITZ
will have the right to work directly with hotel companies and hotels other than
the Founder Chains for the provision of Accommodations on the ORBITZ Web Site.

         IV.  Transaction Fees. As compensation to ORBITZ for any Reservations
made on the ORBITZ Web Site, TRAVELWEB agrees to pay ORBITZ transaction fees
equal to (i) [***]% of the total Net Paid Bookings with respect to Transactions
generated on or after the Effective Date through December 31, 2004 and
(ii) [***]% of the total Net Paid Bookings with respect to Transactions
generated on or after January 1, 2005 through December 31, 2005 (the
"Transaction Fees").

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1

--------------------------------------------------------------------------------



           V.  Inventory and Rate Access.

        a.     Founder Chain Inventory. On the Effective Date, TRAVELWEB is a
party to a Preferred Distribution Agreement with each of the Founder Chains,
pursuant to which TRAVELWEB accesses competitive rates and inventory for
distribution and sale as Travel Inventory. During the Term, TRAVELWEB will not
modify or amend the Preferred Distribution Agreement with any Founder Chain in a
manner that would impair in any material respect TRAVELWEB's access to
competitive rates and inventory.

        b.     Rate Access. TRAVELWEB will provide ORBITZ Travel Inventory at
Marked-Up Rates equal to or better than the rates provided by TRAVELWEB to any
Distribution Channel for substantially similar inventory.

        c.     No Additional Fees. TRAVELWEB will not include any additional
fees (including, but not limited to cancellation fees and service fees) in the
Marked-Up Rates provided to ORBITZ, or otherwise impose any such fees on ORBITZ
Users, unless TRAVELWEB includes such fees in the Marked-Up Rates TRAVELWEB
provides to all other Distribution Channels or imposes on users of all other
Distribution Channels.

        VI.  Minimum Room Night Commitment. During the Term, ORBITZ shall
guarantee the number of room nights booked from Travel Inventory on the ORBITZ
Web Site during each of the calendar quarters as set forth in the table below
(the "Room Night Commitment"). In the event the room nights booked from Travel
Inventory on the ORBITZ Web Site in a calendar quarter are less than the Room
Night Commitment for such calendar quarter, then within 30 days after the end of
such calendar quarter, ORBITZ will compensate TRAVELWEB for such shortfall in
room night bookings by paying TRAVELWEB an amount equal to the Room Night
Commitment minus the actual number of room nights booked from Travel Inventory
in the relevant calendar quarter, multiplied by nine dollars ($9) for calendar
quarters ending in 2004 and ten dollars ($10) for calendar quarters ending in
2005 (the "Shortfall Payments"). However, if the Room Night Commitment is
exceeded in any calendar quarter, the number by which the Room Night Commitment
was exceeded (the "Excess Room Nights") shall be carried forward and added to
the number of room nights actually booked from Travel Inventory in the next
calendar quarter, for purposes of determining whether the Room Night Commitment
was achieved in such next calendar quarter; provided, however, that Excess Room
Nights shall never be carried forward more than one calendar quarter, or
backwards to any previous calendar quarter. For illustration, if [***] room
nights were booked from Travel Inventory in the calendar quarter ended June 30,
2004, then [***] Excess Room Nights ([***]) will be carried forward and added to
the number of room nights actually booked from Travel Inventory in the calendar
quarter ended September 30, 2004, for purposes of determining whether the [***]
Room Night Commitment for the calendar quarter ended September 30, 2004 was
achieved. In determining the number of Excess Room Nights for the calendar
quarter ended September 30, 2004, if any, to be carried forward for the calendar
quarter ended December 31, 2004, the [***] Excess Room Nights would not be
counted. Subject to

2

--------------------------------------------------------------------------------



section 6.2.4 of Exhibit A, Shortfall Payments shall be the sole remedy for any
failure to satisfy the Room Night Commitment.

CALENDAR QUARTER
ENDED

--------------------------------------------------------------------------------

  MINIMUM NUMBER OF ROOM NIGHTS
GUARANTEED TO BE BOOKED FROM TRAVEL INVENTORY DURING CALENDAR QUARTER

--------------------------------------------------------------------------------

June 30, 2004   [***] September 30, 2004   [***] December 31, 2004   [***] March
31, 2005   [***] June 30, 2005   [***] September 30, 2005   [***] December 31,
2005   [***]

       VII.  Termination of Room Night Commitment. In the event ORBITZ
terminates all land-only net rate hotel program on the ORBITZ Web Site, the Room
Night Commitment (and liability for any Shortfall Payments with respect thereto)
will simultaneously terminate upon notice to TRAVELWEB; provided, that once
terminated, the ORBITZ land-only net rate hotel program will not be reinstated
for at least one full calendar quarter following the date of termination. Upon
reinstatement of the program, the Room Night Commitment will also be reinstated.

     VIII.  Joint Press Release. Following execution of this Agreement, the
parties will issue a joint press release regarding this Agreement and the
resolution of outstanding disputes between the parties, subject to the prior
approval of each party, such approval not to be unreasonably withheld.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3

--------------------------------------------------------------------------------



        IX.  Conditional Nature of Agreement. This Agreement is conditioned on
the execution and delivery of the Confidential Settlement Agreement and Mutual
General Release between ORBITZ and TRAVELWEB attached hereto as Exhibit C. In
addition, in the event any Founder Chain (a) declines to sign the Code of
Conduct Letter (the form of which is attached hereto as Exhibit B) between such
Founder Chain and ORBITZ or (b) provides TRAVELWEB with notice that the Founder
Chain is no longer required to comply with its inventory obligations or
otherwise fails to comply in any material respect with its inventory obligations
set forth in the Preferred Distribution Agreement (any of the foregoing, a
"Founder Breach"), then TRAVELWEB shall provide ORBITZ notice of the Founder
Breach and as of the date of such Founder Breach, (i) the Founder Chain
Obligation will be of no further force or effect with respect to such Founder
Chain and (ii) the Room Night Commitment shall be ratably reduced to account for
such Founder Chain as follows:

Founder Chain


--------------------------------------------------------------------------------

  Reduction to Room Night Commitment

--------------------------------------------------------------------------------

Hilton   [***]% Hyatt   [***]% InterContinental   [***]% Marriott   [***]%
Starwood   [***]%

          X.  Entire Agreement. This Agreement, together with the Exhibits
attached hereto and incorporated by reference herein, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
merges all prior and contemporaneous communications, and upon execution hereof,
the Agreement entered into between TRAVELWEB (f/k/a Pegasus Solutions, Inc.) and
ORBITZ as of January 7, 2002 shall, without any further action of the parties,
be terminated and of no further force or effect.

        If TRAVELWEB is willing to enter into this Agreement on the terms and
conditions stated herein, please so indicate by executing the enclosed copy of
this letter by 5:00 PM Central on April 30, 2004; after which time ORBITZ's
offer of the agreement set forth in this letter will be deemed withdrawn.

Very truly yours,

/s/ Kurt Weinsheimer

Kurt Weinsheimer
Vice President Hotels

Agreed and Accepted this
3rd day of May, 2004

TRAVELWEB, LLC

By:   /s/  JAYNNE ALLISON      

--------------------------------------------------------------------------------

    Print Name:   Jaynne Allison

--------------------------------------------------------------------------------

    Title:   Acting COO and General Counsel

--------------------------------------------------------------------------------

   

       


--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4

--------------------------------------------------------------------------------



EXHIBIT A

GENERAL TERMS AND CONDITIONS

1.     DEFINITIONS

         1.1  "Accommodation" means a lodging accommodation for a fixed number
of nights on a pre-paid basis, with such other terms and conditions, including
cancellation policy, as the hotel at which such lodging accommodation is to take
place may determine, and which accommodation is presented to the guest in a
Non-Opaque Manner and is subject to a rate other than a Packaged Rate or a
Restricted Rate.

         1.2  "Affiliate" means, with respect to any entity, any other entity
that directly or indirectly, controls, is controlled by, or is under common
control with such entity. For purposes of this definition, "control" (including
the terms "controlled by" and "under common control with") means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

         1.3  "Chain Marks" means any Participating Chain's trade names,
trademarks, service marks, domain names and other visual representations
thereof, including logos, designs, symbols, word marks, images, colors and color
combinations, trade dress, characters and other publicity rights, or other
indicia of ownership owned or used by such Participating Chain and provided to
ORBITZ hereunder.

         1.4  "Change in Control" means the occurrence of any of the following
events with respect to a party to this Agreement:

          (i)  an acquisition by any individual, entity or group, of beneficial
ownership of 50% or more of either (1) the then outstanding equity interests of
the party (the "Outstanding Interests") or (2) the combined voting power of the
then outstanding voting interests of the party entitled to vote in the general
election of directors (the "Voting Interests"); or

         (ii)  a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the party (a "CIC
Event").

Notwithstanding the provisions of this Section 1.4 above, a "Change of Control"
will not include a transaction under subparagraph 1.4(i) above (an
"Acquisition") or a CIC Event, if, after such Acquisition or CIC Event, the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Interests and the Voting Interests immediately prior to such
Acquisition or CIC Event beneficially own, directly or indirectly, more than
50%, respectively, of the Outstanding Interests and the Voting Interests of the
entity resulting from such Acquisition or CIC Event.

         1.5  "Confidential Information" shall have the meaning given such term
in Section 11.1 of this Agreement.

         1.6  "Customer Data" means information regarding Users that is gathered
during a Transaction.

         1.7  "Distribution Channel" means any online provider of travel
products and/or services, including, but not limited to any web site owned or
operated by TRAVELWEB or any web site owned or operated by any acquirer of
Travelweb in a Change in Control.

         1.8  "Fixed Rate" means the rate charged by a hotel to a third party
intermediary for Accommodations when the compensation to such third party
intermediary is based upon the margin between such rate and the rate charged to
the guest; provided that such intermediary is not the hotel's Participating
Chain.

         1.9  "Founder Chain" means any of Six Continents Hotels, Inc., Hyatt
Corporation, Marriott International, Inc., Hilton Hotels Corporation and
Starwood Hotels and Resorts Worldwide, Inc. and

5

--------------------------------------------------------------------------------




their respective Affiliates (but only to the extent an Affiliate is primarily
engaged in operating hotels and specifically excluding any Distribution Channel
that is an Affiliate of a hotel company), including hotels owned, managed,
operated or franchised by one of the foregoing hotel companies under the brand
names listed in Annex B, or any successor-in-interest to any of the foregoing
hotel companies. All of the foregoing, shall collectively be referred to as the
"Founder Chains".

       1.10  "Marked-Up Rate" means the rate charged by a third party for an
Accommodation when the rate charged by the hotel is a Fixed Rate.

       1.11  "Net Paid Bookings" means the gross revenue received by TRAVELWEB
for Reservations for which the applicable cancellation deadline has passed
without cancellation, exclusive of taxes and other government charges, and net
of discounts, refunds, credit card processing fees, and rebates. Net Paid
Bookings shall not include any amounts due to a Participating Chain or
Participating Property because of credit card fraud or bad debt.

       1.12  "Non-Opaque Manner" means the provision of information to a user
concerning hotel lodging accommodations where the user is able to see the
identity of the hotel prior to booking the accommodation.

       1.13  "ORBITZ Marks" means ORBITZ's trade names, trademarks, service
marks, domain names and other visual representations thereof, including logos,
designs, symbols, word marks, images, colors and color combinations, trade
dress, characters and other publicity rights, or other indicia of ownership
owned or used by ORBITZ.

       1.14  "ORBITZ Web Site" means the consumer-oriented Internet travel site
located at the URL www.ORBITZ.com or any successor Internet site which primarily
targets customers in the United States.

       1.15  "Packaged Rate" means the rate provided to a User for a lodging
accommodation which requires the purchase of other products or services and for
which the total price of the package on the date first offered for sale is
higher than the highest price commercially available to the consumer of the
lodging accommodation alone on such date. For clarity, the parties do not intend
that such Packaged Rate shall serve as a means by which a Participating Chain is
able to diminish its obligations under its Preferred Distribution Agreement.

       1.16  "Participating Chain" means any hotel company that has signed a
Preferred Distribution Agreement (including any Founder Chain), and any
successor-in-interest to any such company.

       1.17  "Participating Property" means any hotel that is a member of a
Participating Chain, which provides lodging accommodations to be sold as Travel
Inventory through the Travel Inventory Datafeed.

       1.18  "Preferred Distribution Agreement" means any distribution agreement
entered into between TRAVELWEB and a hotel company whereby such hotel company
provides Accommodations to Travelweb for use as Travel Inventory.

       1.19  "Property Marks" means any Participating Property's trade names,
trademarks, service marks, domain names and other visual representations
thereof, including logos, designs, symbols, word marks, images, colors and color
combinations, trade dress, characters and other publicity rights, or other
indicia of ownership owned or used by such Participating Property.

       1.20  "Regular Inventory" means lodging accommodations offered for sale
by Participating Chains and Participating Properties that are not Travel
Inventory.

       1.21  "Reservation" means a reserved Accommodation booked at a Marked-Up
Rate utilizing the Travel Inventory Datafeed.

6

--------------------------------------------------------------------------------




       1.22  "Restricted Rate" means a rate that is not generally available for
purchase by the general public, including but not limited to corporate
discounted rates, tour operator rates, group rates, meeting and incentive rates,
or rates targeted to a select group of travelers such as a rate offered to
members of a club, affinity program or other membership organization (e.g., AAA)
where there is a good faith effort by the Participating Chain (or entity acting
on behalf of the Participating Chain) to limit the availability of such rate to
the targeted group.

       1.23  "Services" means the activities which TRAVELWEB undertakes to
provide Travel Inventory to ORBITZ as set forth in Annex A..

       1.24  "Transmitted Customer Data" means those elements of Customer Data
that are transmitted by ORBITZ to TRAVELWEB in connection with this Agreement.

       1.25  "Transaction" means the electronic booking of a Reservation that
occurs when a User hits the "Buy" button and supplies valid credit card
information, whether accomplished by means of the Internet, email, broadband,
Internet II, wireless and handheld devices, cell phones browser or digital
appliances or other digital interactive means, networks, devices or
transmissions (whether existing now or in the future).

       1.26  "Travel Inventory" means Accommodations offered for sale by
TRAVELWEB pursuant to a Preferred Distribution Agreement at a Marked-Up Rate.

       1.27  "Travel Inventory Datafeed" means the XML datafeed transmitted from
TRAVELWEB to ORBITZ containing available Travel Inventory for display on the
ORBITZ Web Site which will allow a User to effectuate a Transaction.

       1.28  "User" means any individual or entity that effectuates Transactions
during the Term.

       1.29  "Web Confirmation Page" means a page view displayed immediately
following the completion of a Transaction that confirms such Transaction.

2.     CONFIRMATIONS AND REPORTING.

         2.1  Confirmations. TRAVELWEB will transmit to ORBITZ confirmations for
all Transactions, which ORBITZ shall promptly display on a Web Confirmation
Page. The parties shall use commercially reasonable efforts to seamlessly
transfer the details of Transactions between TRAVELWEB and the ORBITZ Web Site
so that Users may view their Transactions on a real-time basis on the ORBITZ Web
Site.

         2.2  TRAVELWEB Reporting. TRAVELWEB shall provide ORBITZ with monthly
reports that set forth, at a minimum, the number of Transactions, the Net Paid
Bookings and the amount of Transaction Fees due to ORBITZ during the applicable
month.

         2.3  Reporting and Cooperation. ORBITZ will use reasonable commercial
efforts to provide TRAVELWEB, at TRAVELWEB's reasonable request, with
(i) reports and information relating to the offering for sale of Travel
Inventory on the ORBITZ Web Site, such as Transactions data and trends (e.g.,
booking activity, purchasing volume by time periods, and (ii) reasonable
cooperation to facilitate tracking and reporting by TRAVELWEB to Participating
Chains with respect to Travel Inventory (e.g., booking source identification);
provided, that ORBITZ is not required to incur additional costs in connection
therewith.

3.     LICENSE RIGHTS

        During the Term, TRAVELWEB grants to ORBITZ, a limited, non-exclusive,
worldwide, royalty-free right and license to (i) use and display the Travel
Inventory available from the Travel Inventory Datafeed on the ORBITZ Web Site
pursuant to Section III above, and (ii) use any

7

--------------------------------------------------------------------------------




TRAVELWEB logos and other images and materials ("TRAVELWEB Marks"), Chain Marks,
and Property Marks which TRAVELWEB provides to ORBITZ hereunder solely for the
purpose of identifying TRAVELWEB, the Participating Chains, and the
Participating Properties in ORBITZ's promotional materials; provided, however,
that ORBITZ's right to use any Chain Marks or Property Marks shall be subject in
all respects to the terms of the licenses pursuant to which the applicable
Participating Chain or Participating Property granted to TRAVELWEB the right to
use or sublicense the use of such Chain Marks or Property Marks, as the case may
be. In any event, ORBITZ agrees not to use the Chain Marks and Property Marks in
any manner that could reasonably be expected to have an adverse impact on the
goodwill attached to such marks. In such circumstances, TRAVELWEB shall have the
right to require ORBITZ to cease or to modify any particular use. ORBITZ
acknowledges that the TRAVELWEB Marks, Chain Marks and Property Marks are owned
by TRAVELWEB, the Participating Chains and the Participating Properties
respectively and their use by ORBITZ in connection with this Agreement inures to
the benefit of TRAVELWEB, the Participating Chains and the Participating
Properties respectively. TRAVELWEB, the Participating Chains and the
Participating Properties retain all right, title and interest therein and
nothing in this Agreement grants any ownership interest therein to ORBITZ.
Notwithstanding anything in this Agreement to the contrary, and subject to any
direct rights to use Chain Marks or Property Marks, to the extent ORBITZ wishes
to use the Chain Marks and the Property Marks on promotional materials separate
from the ORBITZ Web Site, ORBITZ shall provide such promotional materials to
TRAVELWEB so that it can obtain the review and approval of the Participating
Chains and/or Participating Properties, which approval shall be a pre-requisite
for such use by ORBITZ.

4.     OWNERSHIP

         4.1  TRAVELWEB Ownership. TRAVELWEB shall own all right, title and
interest, including without limitation all copyrights, patents, trademarks,
trade secrets and other intellectual property rights, in and to all versions of
the Travel Inventory Datafeed, exclusive of the ORBITZ Marks, and nothing
contained in this Agreement shall be deemed to transfer any such right, title or
interest to ORBITZ.

         4.2  ORBITZ Ownership. ORBITZ shall own all right, title and interest,
including all copyrights, patents, trademarks, trade secrets and other
intellectual property rights, in and to the ORBITZ Web Site and the ORBITZ
Marks.

         4.3  Participating Entity Ownership. Each Participating Chain and
Participating Property shall own all right, title and interest, including
without limitation all copyrights, patents, trademarks, trade secrets and other
intellectual property rights, in and to its respective Chain Marks or Property
Marks.

         4.4  Ownership of Users and Customer Data.

         (a)  Users and Customer Data. Except as set forth in Section 4.4(b),
Customer Data shall be considered proprietary information of ORBITZ. TRAVELWEB
agrees not to use any Customer Data, except as specifically permitted by this
Agreement. TRAVELWEB agrees that all ORBITZ terms and conditions, rules,
policies and operating procedures, including, but not limited to, policies
relating to the use of customer personally identifying information will apply to
Customer Data, and TRAVELWEB agrees not to sell, rent or otherwise transfer such
Customer Data to third parties except as reasonably necessary to perform its
obligations under the terms of this Agreement. Notwithstanding the foregoing,
Participating Chains and Participating Properties may use User information which
is collected directly by such Participating Property or Participating Chain.

         (b)  Transmitted Customer Data. Transmitted Customer Data relating to
each Transaction shall be considered proprietary information of ORBITZ and
TRAVELWEB, and all right, title and interest in such Transmitted Customer Data
is jointly owned by such parties. TRAVELWEB agrees

8

--------------------------------------------------------------------------------






that during the term of this Agreement and thereafter, TRAVELWEB will (i) use
such Transmitted Customer Data only as necessary to perform its obligations
under this Agreement; and (ii) maintain such Transmitted Customer Data in strict
confidence in accordance with the provisions of Section 11 of this Agreement. In
no event may any Transmitted Customer Data be disclosed to third parties other
than the applicable Participating Chain or Participating Property by ORBITZ or
TRAVELWEB if such disclosure would violate either TRAVELWEB's or ORBITZ's
policies regarding the protection of customer privacy. Notwithstanding anything
to the contrary contained herein, TRAVELWEB shall have the further right to
grant unrestricted ownership rights in and to Transmitted Customer Data to the
Participating Chain and Participating Property that are the subjects of the
Transaction to which such Transmitted Customer Data relates.

         (c)  Use by TRAVELWEB. Subject to ORBITZ's prior written approval,
which approval shall not be unreasonably withheld, TRAVELWEB may use and
disclose aggregated, statistical or trend data derived from Transactions on the
ORBITZ Web Site, provided that the details of any individual Transaction
(including the identity of any User) and the identities of individual
Participating Chains or Participating Hotels are not identifiable or reasonably
ascertainable from such disclosed data (all such data, the "ORBITZ Transaction
Data"). . The ORBITZ Transaction Data shall be considered "Confidential
Information" subject to Section 11 of this Agreement. ORBITZ Transaction Data
may be disclosed to TRAVELWEB's Representatives in accordance with Section 11
without prior written approval from ORBITZ.

5.     PAYMENTS

        Within thirty (30) days after the end of each month during the Term with
respect to which TRAVELWEB owes ORBITZ any Transaction Fees, TRAVELWEB shall
furnish ORBITZ with a statement together with payment for any Transaction Fees
shown thereby to be due to ORBITZ. The statement shall contain information
clearly demonstrating how the payment was computed, and shall at a minimum
include Net Paid Bookings, projected Net Paid Bookings for Reservations for
which the applicable cancellation deadline has not passed, and number of
Transactions. TRAVELWEB shall remit all payments owed to ORBITZ herein to
ORBITZ's address set forth in Section 13.3 (Notices).

6.     TERMINATION.

         6.1  Termination. Either party shall have the right to terminate this
Agreement at anytime, upon thirty (30) days prior written notice to the other
party, if

      6.1.1  Such other party materially fails to perform or comply with this
Agreement and fails to remedy the default within the 30 day period following
written notice; or

      6.1.2  Such other party goes into voluntary or involuntary liquidation, is
declared insolvent either in bankruptcy or other legal proceedings, or becomes
party to an agreement with creditors due to such party's failure or inability to
pay debts as they fall due, or has a receiver appointed over the whole or part
of such party's business; or

      6.1.3  The right to terminate this Agreement pursuant to this Section 6.1
is not an exclusive right and is in addition to any other rights and remedies
provided by law or this Agreement.

         6.2  Effect of Termination.

      6.2.1  Upon termination or expiration of this Agreement for any reason,
TRAVELWEB shall immediately remove any ORBITZ logo link from any TRAVELWEB-owned
or operated web site and cease any use of any and all ORBITZ Marks pursuant to
this Agreement,

9

--------------------------------------------------------------------------------



      6.2.2  Upon termination or expiration of this Agreement for any reason,
ORBITZ shall immediately cease any use of any and all TRAVELWEB Marks and any
Chain Marks and/or Property Marks licensed or sub-licensed to ORBITZ pursuant to
this Agreement,

      6.2.3  Upon termination or expiration of this Agreement for any reason,
TRAVELWEB shall pay Transaction Fees to ORBITZ as set forth herein with respect
to all Net Paid Bookings for which the Reservation related thereto is made prior
to the date of termination, even if the applicable cancellation deadline related
to such Net Paid Booking does not pass until after such termination date, and

      6.2.4  In the event that ORBITZ materially fails to perform or comply with
this Agreement and fails to remedy the default within the 30 day period
following written notice from TRAVELWEB and TRAVELWEB exercises its right to
terminate as set forth in Section 6.1 above, ORBITZ shall pay TRAVELWEB an
amount equal to the aggregate Shortfall Payments with respect to all calendar
quarters between the date of such termination and December 31, 2005.

      6.2.5  The following provisions shall survive termination of this
Agreement: IV (Transaction Fees)(with respect to amounts due but unpaid as of
the effective date of the termination, IX (Settlement and Release of Claims),
1 (Definitions), 4 (Ownership), 5 (Payment), 6 (Termination), 8 (Limitation on
Warranty), 9 (Indemnification), 10 (Limitation of Liability),
11 (Confidentiality; Media Communications), 12 (Audit) and 13 (General).

7.    REPRESENTATIONS AND WARRANTIES.  Each party hereby represents and warrants
as follows:

         7.1  Corporate Power. Such party is duly organized and validly existing
under the laws of the state of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof.

         7.2  Due Authorization. Such party is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.

         7.3  Binding Agreement. To such party's knowledge, this Agreement is a
legal and valid obligation binding upon it and enforceable with its terms. The
execution, delivery and performance of this Agreement by such party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor, to such party's knowledge,
violate any law or regulation of any court, governmental body or administrative
or other agency having jurisdiction over it.

         7.4  Logos and Trademarks. To such party's knowledge, such party has
the full and exclusive right to grant or otherwise permit the other party to use
the trademarks, logos and trade names as set forth in this Agreement, and that
it is aware of no claims by any third parties adverse to any of such trademarks,
logos and trade names.

8.     LIMITATION OF WARRANTY

        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES,
AND EACH PARTY HEREBY DISCLAIMS, ANY INDEMNITIES, WARRANTIES, GUARANTEES, OR
REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

10

--------------------------------------------------------------------------------



9.     INDEMNIFICATION

         9.1  Mutual Indemnities. Each party agrees to indemnify, defend, and
hold harmless the other party and its successors, assigns, affiliates,
directors, members, managers, officers, employees, and agents from and against
any and all claims, actions, damages, liabilities, costs and expenses, including
reasonable attorneys' fees and expenses, arising out of any third party claim
related to:

         (a)  Any death or personal injury, or any destruction of or damage to
any real or tangible personal property, alleged to have been caused by or on
behalf of the indemnifying party or its employees or agents.

         (b)  Any infringement of a letters patent, a trade secret, or any
copyright, trademark, service mark, trade name or similar proprietary rights
conferred by statute, by common law, or by contract alleged to have occurred as
a result of rights conveyed, materials provided, or work performed by or on
behalf of the indemnifying party; provided, however, that the indemnifying party
shall have no liability for any claim of infringement if: (i) the indemnified
party is not using the latest version of any intellectual property provided by
the indemnifying party ("Current Release"), to the extent such claimed
infringement would have been avoided by use of the Current Release,
(ii) indemnified party is using a form of materials that has been modified by
someone other than the indemnifying party from those initially provided by the
indemnifying party to the extent such claimed infringement would have been
avoided by use of an unmodified form of such materials, or (iii) the allegedly
infringing materials have been combined, operated, or used with products or data
not supplied by the indemnifying party, to the extent such claimed infringement
would have been avoided by the use of such materials without such products or
data.

         (c)  Any use of Customer Data other than as permitted by this
Agreement.

         9.2  Indemnification Procedures. Any party claiming indemnification
pursuant to this Agreement will give the indemnifying party prompt written
notice of any matters with respect to which this indemnity may apply, will give
the indemnifying party full opportunity to control the response thereto and the
defense thereof, and will provide reasonable cooperation and assistance in
connection with the defense and/or settlement of the claim. However, the
indemnified party may, at its own expense, participate in such defense and in
any settlement discussions, either directly or through counsel of its choice.

         9.3  Intellectual Property Remedies. In the event of a claim that any
TRAVELWEB product infringes the intellectual property rights of any third party,
and in addition to all other obligations of TRAVELWEB in this Section 9,
TRAVELWEB shall at its option and expense (a) procure for ORBITZ the right to
continue use of such infringing products or services, or any component thereof;
or (b) replace or modify the same with non-infringing products or services
reasonably satisfactory to ORBITZ.

10.   LIMITATION OF LIABILITY.

        EXCEPT FOR THE OBLIGATIONS SET FORTH IN SECTION 9 (INDEMNIFICATION) AND
CLAIMS ARISING UNDER SECTION 11 (CONFIDENTIALITY), BOTH PARTIES AGREE THAT
NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO SUCH DAMAGES ARISING FROM
BREACH OF CONTRACT OR WARRANTY OR FROM NEGLIGENCE OR STRICT LIABILITY), OR FOR
INTERRUPTED COMMUNICATIONS, LOST BUSINESS, LOST DATA OR LOST PROFITS, ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF (OR KNOWS OR SHOULD KNOW OF) THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR THE
OBLIGATIONS SET FORTH IN SECTION 9 (INDEMNIFICATION) AND CLAIMS ARISING UNDER
SECTION 11 (CONFIDENTIALITY), UNDER NO CIRCUMSTANCES SHALL EITHER PARTY, ITS

11

--------------------------------------------------------------------------------




AFFILIATES, OR RELATED COMPANIES BE LIABLE TO THE OTHER PARTY FOR AN AMOUNT
GREATER THAN THE MAXIMUM AGGREGATE AMOUNT OF SHORTFALL PAYMENTS THAT COULD
BECOME DUE UNDER SECTION VI OF THIS AGREEMENT, FROM THE DATE THE LIABILITY AROSE
THROUGH DECEMBER 31, 2005.

11.   CONFIDENTIALITY; MEDIA COMMUNICATIONS

       11.1  Confidentiality.

         (a)  "Confidential Information" is any information concerning any of
the parties hereto (whether prepared by a party, its advisors or otherwise) or
the performance of this Agreement which is or has been previously furnished to
any party receiving such information (the "Receiving Party") by or on behalf of
a party in connection with the subject matter of this Agreement, including, but
not limited to, any financial data, notes, summaries, reports, analyses or other
materials derived in whole or in part from such information, and, if in writing,
is either clearly marked "confidential" or the like or is otherwise identified
to the Receiving Party to be non-public and confidential, or which the Receiving
Party would reasonably expect to be considered confidential and non-public;
provided, that notwithstanding any failure to so identify it, all financial
reports, business plans, information regarding volumes or projections of a party
or any information provided or discussed during a meeting of the parties in
connection with the subject matter of this Agreement will be deemed to be
Confidential Information. Further, any information pertaining to any of the
Participating Chains or Participating Properties, other than information
contained in the Travel Inventory Datafeed or information provided to ORBITZ by
any party other than TRAVELWEB, shall be deemed the Confidential Information of
TRAVELWEB. The term "Confidential Information" does not include information
which (i) is already in the possession of a Receiving Party prior to disclosure
by the party disclosing such information (the "Disclosing Party"), provided that
such information is not known by such Receiving Party to be subject to another
confidentiality agreement with or other obligation of secrecy to the Disclosing
Party or another party, or (ii) becomes generally available to the public other
than as a result of a disclosure by a Receiving Party, its employees, agents or
advisors, or (iii) becomes available to a party from a source other than the
Disclosing Party or its advisors, provided that such source is not known to be
bound by a confidentiality agreement with or other obligation of secrecy to such
Disclosing Party with respect to such information, or (iv) which may be used or
disclosed by any party pursuant to the express provisions of this Agreement.

         (b)  Each party hereby agrees that the Confidential Information will be
used solely in connection with the performance of this Agreement, and that
Confidential Information will be kept confidential by each party; provided,
however, that (i) any such information may be disclosed to a Receiving Party's
partners, employees, officers, directors, advisors and the representatives of
its advisors (collectively, "Representatives") who are involved in the
negotiation or performance of this Agreement and need to know such information
for the purpose of evaluating issues relating to this Agreement (it being
understood that a Receiving Party's Representatives shall be informed by the
Receiving Party of the confidential nature of such information and shall be
directed by the Receiving Party to treat such information confidentially),
(ii) Confidential Information may be disclosed pursuant to subsection (c) below,
and (iii) any disclosure of Confidential Information may be made to which the
Disclosing Party consents in writing.

         (c)  Each party agrees to be responsible for any breach of this
Agreement by its Representatives. If any Receiving Party or any of its
Representatives are requested or required (by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process) to
disclose any of the Confidential Information, it shall provide the Disclosing
Party with prompt prior written notice of such requirement so that the
Disclosing Party may seek a protective order or other appropriate remedy and/or
waive compliance with the terms of this Agreement. If

12

--------------------------------------------------------------------------------






such protective order or other remedy is not obtained or such Disclosing Party
waives compliance with the terms hereof, the Receiving Party agrees to furnish
only that portion of the Confidential Information which Receiving Party is
advised by its counsel is legally required and to exercise its reasonable
efforts to obtain assurances that confidential treatment will be accorded such
Confidential Information.

         (d)  In addition, without the prior written consent of each other
party, each party agrees not to, and will direct its Representatives not to,
disclose to any person any of the terms, conditions or other facts with respect
to the terms of this Agreement, except (i) to confirm that such party is a party
to this Agreement, and (ii) as may be necessary or advisable, in confidential
communications with third parties, in order to proceed with the obligations of
either party pursuant to this Agreement.

         (e)  Each party agrees that the other party shall be entitled to
equitable relief, including injunction, in the event of any breach of the
provisions of this Agreement and that each party shall not raise as a defense or
an objection to the request for or granting of such relief that any breach of
the provisions of this Agreement is or would be compensable by an award of
monetary damages.

          (f)  No party nor any of their Representatives have made or make any
representation or warranty as to the accuracy or completeness of the
Confidential Information. No party nor any of its Representatives shall have any
liability to any party or any of its Representatives resulting from the use of
the Confidential Information.

       11.2  Each party will submit to the other party, for its prior written
approval, any marketing, advertising, or other promotional materials related to
this Agreement and/or referencing the other party and/or its web site, trade
names, trademarks and service marks (the "Promotional Materials"). Once
approved, the Promotional Materials may be used by a party for the purpose of
promoting the services provided under this Agreement, and the content contained
therein can be used for such purpose until such approval is withdrawn with
reasonable prior notice. In the event such approval is withdrawn, existing
inventories of Promotional Materials may be depleted.

12.   AUDIT

        Each of ORBITZ and TRAVELWEB will maintain complete and accurate files,
books and records with respect to the Transaction Fees and the reports required
under this Agreement for a period of not less than two (2) years following the
effective date of termination or expiration of this Agreement. Each of ORBITZ
and TRAVELWEB agrees to allow a mutually acceptable independent certified public
accountant to audit and analyze its records relating to such Transaction Fees or
reports, provided that such auditor agrees in advance to maintain all
information obtained during such audit in confidence pursuant to a written
agreement that provides no less protection of such information than the terms of
Section 11 of this Agreement. All information received by either party and/or
its auditor in connection with an audit hereunder shall be deemed Confidential
Information subject to the confidentiality provisions of this Agreement. The
expense of any such audit shall be borne by the party requesting the audit. Any
such audit will be permitted by ORBITZ or TRAVELWEB within thirty (30) days of
the other party's written request, during normal business hours and at times
mutually agreed upon by the parties. If, upon completion of an audit, the party
that requested such audit reasonably determines that there are discrepancies in
the reports provided by the audited party under this Agreement, the parties
shall engage in good faith discussions with each other regarding such
discrepancies. If such discrepancies are valid, as determined in good faith by
the audited party, then the audited party shall take such actions as are
necessary to correct such discrepancies and to make any payments to the other
party that are based on such discrepancies. Any audit of a party will be made no

13

--------------------------------------------------------------------------------



more than once during any twelve (12) month period, and will not unreasonably
interfere with the audited party's business activities.

13.   GENERAL

       13.1  Governing Law; Venue. This Agreement shall be construed and
controlled by the laws of the State of Illinois, and each party further consents
to jurisdiction by the state and federal courts sitting in the City of Chicago,
Illinois. Process may be served on either party by U.S. Mail, postage prepaid,
certified or registered, return receipt requested, or by such other method as is
authorized by law.

       13.2  Force Majeure. If the performance of this Agreement or any
obligation hereunder is prevented, restricted or interfered with by acts of God,
civil or military authority, war, riots, strikes, fire, or any similar act or
condition beyond the reasonable control of the affected party and which such
party is unable to overcome by the exercise of reasonable diligence, the party
so affected, upon giving prompt notice to the other party, shall be excused from
such performance to the extent that it is necessarily prevented, restricted or
interfered during the continuation of any such act or condition and the time for
performance shall be extended, except for the making of Shortfall Payments that
have accrued as of the date of such force majeure event and Transaction Fee
payments hereunder, for the period of delay or inability to perform due to the
occurrence of such act or condition.

       13.3  Notices; Requests. All notices and requests in connection with this
Agreement shall be deemed given as of the day they are (a) deposited in the U.S.
mails, postage prepaid, certified or registered, return receipt requested; or
(b) sent by overnight courier, charges prepaid, with a confirming fax; to the
following address. Either party may change such address at any time by written
notice to the other party.

If to ORBITZ:

ORBITZ, LLC
200 South Wacker Drive, Suite 1900
Chicago, IL 60606
Attn: General Counsel
Fax: 312-894-5001
Phone: 312-894-5000

If to TRAVELWEB:

TRAVELWEB, LLC
2777 Stemmons Freeway, Suite 675
Dallas, TX 75207
Attn: General Counsel
Fax: 214-424-8431
Phone: 214-424-8459

       13.4  Assignment.

         (a)  Neither party may assign this Agreement, or any portion thereof,
to any third party unless the other party expressly consents to such assignment
in writing.

         (c)  All terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and each of their permitted
transferees, successors and assigns.

       13.5  Severability. In the event that any provision of this Agreement is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms. The parties intend that the provisions of this Agreement be enforced to
the fullest extent permitted by applicable law. Accordingly, the parties agree
that if any

14

--------------------------------------------------------------------------------



provisions are deemed not enforceable, they shall be deemed modified to the
extent necessary to make them enforceable.

       13.6  Modification; No Offer. This Agreement shall not be modified except
by a written agreement dated subsequent hereto signed on behalf of each party by
its duly authorized representatives. Neither this Agreement nor any written or
oral statements related hereto constitute an offer, and this Agreement shall not
be legally binding until executed by both parties hereto.

       13.7  Binding Effect. Subject to the limitations set forth herein, this
Agreement will inure to the benefit of and be binding upon the parties, their
successors, administrators, heirs, and permitted assigns.

15

--------------------------------------------------------------------------------



ANNEX A

SERVICES & FUNCTIONALITY

        TRAVELWEB shall provide the following Services:

        A.    Operation and maintenance of the Travel Inventory Datafeed, in
accordance with the following specifications, for use by Users via the ORBITZ
Web Site:

1.Database. TRAVELWEB will provide ORBITZ with access to a database identifying
Participating Properties. All updates to such database will be provided to
ORBITZ through a nightly automated batch processing service, and will include
all property information and images loaded into such database.

2.Hotel Rates and Availability. TRAVELWEB will provide ORBITZ with access to
real-time rate and availability data relating to Participating Properties and
will provide ORBITZ with the ability to search across Participating Properties
with respect to rates and availability. Functionality provided by TRAVELWEB to
ORBITZ will include the ability to search and display Marked-Up Rates, room
categories and availability status with respect to Travel Inventory.

3.Reservation Function. TRAVELWEB will maintain functionality to allow Users to
make real-time Reservations and cancellations thereof. Each confirmation of a
Transaction transmitted by TRAVELWEB to ORBITZ will include a confirmation
number.

4.Merchant Processing. TRAVELWEB will transmit for processing, on a real-time,
secure basis, online credit card charges authorized by Users purchasing
Transactions on ORBITZ. TRAVELWEB will manage all aspects of the implementation,
development and support of such processing and will provide mutually-agreed upon
support to ORBITZ Customer Services for the purpose of resolving issues
associated with such processing.

5.Modifications. TRAVELWEB will enable functionality to allow Users to make
real-time modifications of Reservations (including addition or reduction of room
nights or guest rooms) to the extent such functionality is available to
TRAVELWEB.

16

--------------------------------------------------------------------------------





ANNEX B

BRAND


--------------------------------------------------------------------------------

  CHAIN


--------------------------------------------------------------------------------

Doubletree Hotels   Hilton Embassy Suites   Hilton Homewood Suites   Hilton
Hilton   Hilton Hampton Inns   Hilton Hilton Garden Inns   Hilton Hyatt   Hyatt
Renaissance   Marriott Courtyard   Marriott Marriott Conference Centers  
Marriott Fairfield   Marriott Marriott Vacation Club   Marriott Marriott  
Marriott Ramada International   Marriott Residence   Marriott Ritz Carlton  
Marriott TownePlace   Marriott Springhill Suites   Marriott Crowne Plaza   Six
Continents Holiday Inn Hotels & Resorts   Six Continents Intercontinental   Six
Continents Staybridge Suites   Six Continents Candlewood Suites   Six Continents
Global Connections   Starwood Sheraton   Starwood W Hotels   Starwood Westin  
Starwood Four Points   Starwood St. Regis   Starwood Luxury Collection  
Starwood

17

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF CODE OF CONDUCT LETTER

April 29, 2004

VIA FEDERAL EXPRESS AND FAX

[Hotel]

Re:Code of Conduct for Solicitation of Net Rate Inventory Agreements

Dear                        :

        Orbitz hereby agrees that during the term of the Letter Agreement by and
between Orbitz, LLC and Travelweb, LLC regarding the provision of net rate
inventory executed as of April     , 2004 (the "Letter Agreement") (i) Orbitz
will not directly or indirectly solicit properties owned, operated or franchised
by [Hotel] (each, a "Hotel Property") to enter into an agreement to participate
in the [***] program, whereby such Hotel Property provides [***] (ii) Orbitz
will not discourage any Hotel Property from participating in the [***] program,
and (iii) if any Hotel Property contacts Orbitz directly and desires to
participate in the [***] program, Orbitz will not enter into a [***] agreement
with such Hotel Property without Hotel's concurrence. Nothing herein shall
prohibit Orbitz from entering into agreements with Hotel or any Hotel Property
for the provision of net rate package product inventory (hotel packaged with a
rental car or hotel packaged with an airline ticket reservation).

        [Hotel] hereby agrees to provide TRAVELWEB, on behalf of ORBITZ with
room night availability at [Hotel's] participating properties in a manner
consistent with ORBITZ's historic chain production with TRAVELWEB.

        If you are in agreement with the foregoing, please sign and return a
copy of this letter to my attention no later than 5:00 pm CST on April 30, 2004,
after which time this letter will be deemed withdrawn.

Very truly yours,

      


Kurt Weinsheimer
Vice President Hotels

Agreed and Accepted this
            day of April, 2004

[Hotel]

By:  

--------------------------------------------------------------------------------

    Print Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


 
 

       


--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

18

--------------------------------------------------------------------------------



EXHIBIT C

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

        This Confidential Settlement Agreement and General Release ("Agreement")
is made this        day of May, 2004 ("Effective Date") by and between
Travelweb, LLC ("Travelweb") and Orbitz, LLC and Orbitz, Inc. (collectively
"Orbitz") (collectively, "the Parties").

Recitals and Representations

        WHEREAS, on October 9, 2003, Travelweb filed a Verified Complaint for
Declaratory Judgment and Other Relief in the Circuit Court of Cook County,
Illinois, entitled Travelweb, LLC v. Orbitz, LLC, No. 03 CH 16894 (the
"Litigation");

        WHEREAS, on October 24, 2003, Orbitz filed counterclaims against
Travelweb (the "Counterclaim");

        WHEREAS, Travelweb and Orbitz deny liability as to each and every one of
the claims made by the other against them;

        WHEREAS, on March 31, 2004, the Court entered a Memorandum Opinion,
granting Travelweb a preliminary injunction against Orbitz;

        WHEREAS, no finding has been made on the ultimate merits of the
Litigation or the Counterclaim;

        WHEREAS, the Parties desire to settle all potential and actual
outstanding issues between them, whether the subject of the Litigation, the
Counterclaim or otherwise, on a confidential and amicable basis on the terms and
conditions stated in this Agreement;

Agreement and Mutual Release

        NOW, THEREFORE, Travelweb and Orbitz hereby agree as follows:

           1.  Incorporation. The recitals and representations set forth above
are incorporated herein.

           2.  Mutual General Release. For value received and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by all Parties, the Parties hereby agree: (a) from and after the
Effective Date of this Agreement, the Parties, for themselves and each and all
of their respective past, present, and future partners, members,
predecessors-in-interest, parents, subsidiaries, officers, directors,
shareholders, affiliates, employees, representatives, agents, attorneys,
administrators, insurers, beneficiaries, successors, assigns, and guarantors
thereof, do hereby forever remise, release, discharge, acquit, and covenant not
to sue one another and each and all of their respective past, present, and
future partners, members, predecessors-in-interest, parents, subsidiaries,
officers, directors, shareholders, affiliates, employees, representatives,
agents, attorneys, administrators, insurers, beneficiaries, successors, assigns
and guarantors thereof, from and against any and all past or present claims,
actions, causes of action, suits, debts, sums of money, judgment, accounts,
agreements, promises, demands, fines, damages, liabilities, penalties,
sanctions, costs, expenses or attorneys' fees, of any nature whatsoever, whether
in law or equity, or any other form, whether any of the foregoing is known or
unknown, asserted or unasserted, foreseen or unforeseen, contingent, actual,
liquidated or unliquidated, arising or relating to any period of time prior to
the Effective Date of this Agreement (collectively, the "Claims"), provided,
however that expressly excluded from this release are any and all claims to
enforce any rights or remedies under this Agreement; and (b) the foregoing
release, when pleaded, shall be and constitute a complete defense to any
proceeding of any kind that violates its terms.

19

--------------------------------------------------------------------------------




           3.  Dismissal of Litigation and Counterclaims. Within 5 days of the
execution of this Agreement, Travelweb and Orbitz shall, in a manner consistent
with the accompanying Stipulation To Dismiss and Dissolve Preliminary Injunction
attached hereto as Exhibit A, dismiss the Litigation and Counterclaim with
prejudice, with each party to bear its own costs and attorneys' fees,

           4.  No Assignment. Travelweb and Orbitz warrant and represent that
they have never made nor suffered to be made any assignment or transfer of any
right, claim, demand, or cause of action covered by this Agreement and that they
are the sole and absolute and equitable owners of all thereof.

           5.  No Admissions. Travelweb and Orbitz agree that this is a
compromised settlement which is not, in any respect or for any purpose, to be
deemed or construed to be an admission or concession of fault, liability, or
wrongdoing whatsoever on the part of the other, such fault, liability or
wrongdoing having been expressly denied.

           6.  Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of Travelweb and Orbitz and their respective
successors-in-interest.

           7.  No Other Agreement. The Parties warrant and represent that, with
the exception of the Letter Agreement dated April 30, 2004 and as specifically
set forth herein, there is no other agreement among them relating to the subject
matter hereof, that (a) neither of them has relied upon any representation,
disclosure or nondisclosure by or on behalf of anyone other than their own
respective counsel, as to the meaning, terms or effect of this Agreement, and
(b) no such representation or disclosure has been made.

           8.  Binding Effect. Each of the Parties has been represented by
counsel of its own choice in connection with the initiation, negotiation,
preparation, execution and delivery of this Agreement and each of them has
entered into the same freely and voluntarily without coercion, duress or undue
influence of any kind or nature.

           9.  Attorney Fees. Each of the Parties agrees to bear their own
costs, legal or otherwise, in connection with the negotiation, preparation,
execution and implementation of this Agreement.

         10.  Confidentiality. Notwithstanding any other provisions in this
Agreement, the Parties agree that the negotiations, terms and existence of this
Agreement (and the settlement negotiations prior to the execution of this
Agreement) are and shall remain strictly confidential and shall not be made
public or discussed with or disclosed to any person other than the Parties to
this Agreement, and their respective officers, directors, members, managers,
attorneys and/or accountants except (a) with the prior written consent and
approval of all Parties to this Agreement, (b) pursuant to an order of a court
of competent jurisdiction, (c) to comply with any statute, regulation, law or
ordinance or (d) in any action to enforce the terms of this Agreement.

         11.  Severability. If any term, provision, covenant, condition,
paragraph or subparagraph of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the rest of this Agreement
shall be deemed severable therefrom, and shall remain in full force and effect
and shall in no way be affected, impaired or invalidated thereby.

         12.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original for all purposes.

         13.  Governing Law and Venue. This Agreement, its construction,
validity, and enforceability, and all rights and obligations hereunder, shall be
construed and controlled by the laws of the State of Illinois and the parties
hereby expressly consent to the jurisdiction and venue of any such court for any
such issue. Any action to enforce or interpret this Agreement, or for
declaratory relief with respect thereto, including, without limitation, an
action for breach of this Agreement, shall be brought in a state or federal
court of competent jurisdiction sitting in the City of Chicago, Illinois.

20

--------------------------------------------------------------------------------




         14.  Protective Order. The Parties agree that all documents received
from the other Party in discovery and marked "Confidential" or "Highly
Confidential" under the Protective Order entered in the Litigation, and all
copies of said received "Confidential" or "Highly Confidential" documents, shall
be destroyed within 30 days of the date of the execution of this Agreement.
Nothing in this Agreement shall relieve the Parties of any duties to maintain
the confidentiality of, and to restrict the use of, any such documents.

TRAVELWEB, LLC   ORBITZ, LLC
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Its:
 
 
 
Its:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


SUBSCRIBED and SWORN to before me this         day of April, 2004.
 
SUBSCRIBED and SWORN to before me this         day of April, 2004.


--------------------------------------------------------------------------------

Notary Public
 


--------------------------------------------------------------------------------

Notary Public

21

--------------------------------------------------------------------------------


